            Case 1:19-cv-02365-TJK Document 6 Filed 08/07/19 Page 1 of 1
                                                                                                       CO 929
                                                                                                   Rev: /20


                  UNITED STATES DISTRICT AND BANKRUPTCY COURTS

                              FOR THE DISTRICT OF COLUMBIA

                                      Date: _____________________




___________________________________
Plaintiff


            vs.                                                    Civil Action No.: __________ (TJK)



___________________________________
Defendant


                                         NOTICE TO COUNSEL

         The above-entitled action, removed from the Superior Court for the District of Columbia, has
been filed and assigned to ___Judge Timothy J. Kelly__________________________. All counsel and/or
pro se litigants must include on any subsequent pleadings both the civil action number and the initials of
the judge assigned to this action. (See preceding sentence for the judge’s initials).

         Pursuant to Local Rule 83.2(a) and (b), an attorney must be a member in good standing of the bar
of this Court to appear, file papers or practice. To assist the Clerk’s Office in properly recording all
counsel of record, counsel for all parties must enter their appearance in accordance with Local Rule
83.6(a). Timely compliance with this requirement will enable the Clerk’s Office to ensure prompt
delivery of notices and orders.

        Finally, your attention is called to Local Rule 16.3 Duty to Confer. This rule clearly spells out
the duty of counsel, as well as pro se litigants, to confer and report back to the Court on a wide range of
questions.



                                                                   ANGELA D. CAESAR, Clerk

                                                               By: __________________________
                                                                         Deputy Clerk
